Case: 12-16341     Date Filed: 10/16/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-16341
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:12-cr-60073-WJZ-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                       versus

EVANS JOSEPH,

                                                          Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 16, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Evans Joseph appeals his 198-month sentence imposed after pleading guilty

to possession with intent to distribute crack and powder cocaine, in violation of 21
               Case: 12-16341     Date Filed: 10/16/2013    Page: 2 of 4


U.S.C. § 841(a); and possession of a firearm by a convicted felon and in

furtherance of a drug-trafficking crime, in violation of 18 U.S.C. §§ 922(g)(1) and

924(c). He asserts his sentence is both procedurally and substantively

unreasonable. After thorough review, we affirm.

      We review the reasonableness of a sentence for an abuse of discretion. Gall

v. United States, 552 U.S. 38, 41 (2007). The party challenging the sentence bears

the burden of demonstrating its unreasonableness. United States v. Bane, 720 F.3d

818, 824 (11th Cir. 2013).

      Joseph argues that his sentence is procedurally unreasonable because the

district court did not consider the sentencing factors set forth in 18 U.S.C.

§ 3553(a) or explain its sentence. We disagree. The district court stated that it had

“considered all of the statutory factors” and that its sentence “reflects the

seriousness of the offense,” “promotes respect for the law,” “deters future criminal

conduct,” and “protects the public from future crimes.” See 18 U.S.C. §

3553(a)(2)(A)-(C); see also United States v. Flores, 572 F.3d 1254, 1271 (11th Cir.

2009) (noting that the district court need not discuss every statutory factor). And

the district court explained that Joseph’s 198-month sentence, a 64-month

downward variance from the bottom of his advisory guidelines range, was

warranted because Joseph “ha[d] drugs in a room full of children and he ha[d] a

weapon.” As we explained in Flores, “[a] lengthy discussion is not required in the


                                           2
               Case: 12-16341     Date Filed: 10/16/2013    Page: 3 of 4


typical case, so long as the district court sets forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Id. at 1270-71 (alteration and

internal quotation marks omitted). The district court’s discussion of Joseph’s

culpability and the § 3553(a) factors was sufficient in this case. Accordingly,

Joseph has not demonstrated his sentence is procedurally unreasonable.

      Joseph likewise cannot show that his sentence is substantively unreasonable.

He asserts that his sentence is unreasonable because his case involved a small

amount of drugs, the firearm he possessed was unloaded, and his advisory

guidelines range overrepresented his conduct. But the district court concluded that,

although these arguments supported a downward variance, Joseph’s extensive

criminal history, possession of a firearm, and criminal conduct in the presence of

children required a 198-month sentence. We cannot say that conclusion was an

abuse of discretion. See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir.

2007) (“The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court, and we will not substitute

our judgment in weighing the relevant factors.” (alterations and internal quotation

marks omitted)); see also United States v. Bohannon, 476 F.3d 1246, 1254 (11th

Cir. 2007) (noting that the fact that a sentence is well below the statutory

maximum supports a finding that it is reasonable).


                                           3
     Case: 12-16341   Date Filed: 10/16/2013   Page: 4 of 4


AFFIRMED.




                              4